—Appeal by defendant from a judgment of the Supreme Court, Kings County (Firetog, J.), rendered April 9, 1992, convicting him of burglary in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing (Beldock, J.), of that branch of the defendant’s omnibus motion which was to suppress physical evidence and identification testimony.
Ordered that the judgment is affirmed.
The defendant, who matched the description of the perpetrator of a burglary, was pursued by the police, and, during the course of the pursuit, jumped a turnstile and was arrested on the subway tracks for farebeating and trespassing. There was probable cause to arrest the defendant for crimes which *637the pursuing officer observed the defendant commit during the pursuit. Further, the search of the defendant incident to that arrest and the resultant recovery of a screwdriver was lawful, and the hearing court properly denied suppression thereof (see, People v Perel, 34 NY2d 462; People v Johnson, 178 AD2d 490; People v Adams, 123 AD2d 769).
We have considered the defendant’s remaining contentions and find them to be without merit. Rosenblatt, J. P., Ritter, Copertino and Florio, JJ., concur.